does not warrant the imposition of a temporary suspension or referral to
                          the disciplinary board at this time.
                                      It is so ORDERED.




                                                                 LI"S
                                                                 Parraguirre   r
                                                                                          J.




                          cc: Bar Counsel, State Bar of Nevada
                               State Bar of Nevada/Reno
                               Roberto Puentes




SUPREME COURT
        OF
     NEVADA
                                                                   2
(0) I947A    41(4f(E4c)